Citation Nr: 0332541	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-10 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from November 1967 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of June 2001 
which denied service connection for a bilateral knee 
disability.  


FINDING OF FACT

The veteran currently has a chronic disability of both knees 
which began during active duty.


CONCLUSION OF LAW

A chronic bilateral knee disability was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active duty in the Navy from November 1967 to 
December 1970.  Most of this time was spent aboard ship, and 
his active duty included service in Vietnam.

The veteran's service medical records include an October 1967 
enlistment examination which is negative for any knee 
problems.  In December 1967, one week after his entrance onto 
active duty, he complained of sore knees.  In March 1968, he 
commenced a tour of sea duty.  In April 1968, he was referred 
for an orthopedic evaluation due to a long history, since 
childhood, of painful unsteady knees.  Reportedly the problem 
recently had been particularly bad, with buckling on several 
occasions.  On examination, he had a positive drawer sign.  
X-rays showed erosion of the intercondyle eminence.  On 
orthopedic evaluation, there was noted to be only mild laxity 
of both medial collateral ligaments and both anterior 
cruciate ligaments, characterized as no significant 
pathology.  Physical therapy was recommended, but it was 
noted that he did not need to return to the clinic, and his 
history was not remarkable.  He was referred to physical 
therapy for quadriceps strengthening exercises to both knees.  
The provisional diagnosis was laxity of the anterior cruciate 
ligaments.  He was instructed in the exercises, which he was 
able to perform well, and he had full range of motion.  Two 
weeks later, it was noted that his vastus medialis were still 
weak, and he needed to exercise more.  No further complaints 
were noted in service, and the November 1970 service 
separation examination was normal.  

Post-service private treatment records from L. Thomas, M.D., 
dated from 1998 to 2001, show that in August 1998, the 
veteran was noted to be status post treatment for discomfort 
and medial joint line tenderness which developed after taking 
a  treadmill stress test.  Knee X-rays showed significant 
medical joint space narrowing.  He had no evidence of laxity, 
and drawer test was negative.  He had crepitance, with medial 
joint line tenderness and palpable osteophytes.  The 
assessment was profound medial joint compartment arthritis 
with patellofemoral degenerative changes.  It was noted that 
he weighed 330 pounds, and due to his age and weight was not 
a good candidate for reconstruction.  

In August 1999, he was seen for reevaluation of his bilateral 
knee discomfort.  He had had the discomfort for some time.  
He had degenerative arthritis in the medial joint compartment 
of both knees.  

In May 2000, the veteran was seen for follow-up of his 
degenerative joint disease of the knees.  He stated that he 
had knee irritation from during his time on active duty.  The 
doctor noted that doubtless his duty-related irritation of 
the knees contributed to his present degenerative joint 
disease of the knees.  In March 2001, the veteran said he 
sustained injury while he was in the Navy years ago, and had 
had progression of his knee pain since that time.  The doctor 
noted that, as described by the veteran, his military duty 
doubtlessly contributed to the irritation in the knees and 
contributed to the degenerative process.  

In a letter dated in March 2001, Dr. Thomas wrote that the 
veteran had extensive involvement of degenerative joint 
disease in both knees.  The veteran said he had sustained 
injury while in service years ago, and had progression of 
knee pain since then.  As described by his history, his 
military duty doubtlessly contributed to the irritation in 
the knees, and contributed to the degenerative process.  

On a VA examination in April 2001, the veteran said that he 
had first noted bilateral knee pain during basic training, 
and this was later aggravated by sea duty.  He said he saw a 
doctor on one occasion in service, was treated with 
exercises, and returned to full duty.  He said that after 
leaving service, he continued to have problems with his 
knees.  He said he first sought medical treatment for his 
knees in 1998.  He had worked as a truck line dispatcher 
until the previous year.  On examination, there was full 
range of motion, the knees were stable to varus/valgus 
stress, and Lachman and anterior drawer signs were negative.  
The examiner diagnosed bilateral degenerative arthritis of 
the knees.  The examiner summarized the service medical 
records, and concluded that the veteran was seen on about 3 
occasions in April 1968 for what appeared to have been a 
relatively minor knee problem in the opinion of the naval 
physicians.  The veteran said that he had never had problems 
with his knees prior to service, and never had any injuries 
after service.  The examiner felt that it was probably 
relevant that although he stated that his knees bothered him 
from the time he left the service to the present, he did not 
seek medical treatment for his knees until 1998, 28 years 
after leaving service.  The examiner concluded that the 
veteran had a rather marked genu varus deformity of the 
knees, and he thought that this plus his weight of 292 pounds 
were the primarily etiologic factors causing his arthritis.  
It was said there was really nothing objectively in the 
medical records to tie in the incident of April 1968 with his 
present knee condition.  The doctor did not feel that his 
present knee condition was in any way related to the incident 
that occurred in 1968.  

The veteran underwent a total left knee arthroplasty in May 
2001, and a total right knee arthroplasty in August 2001.  

In a July 2002 letter, Dr. Thomas again stated that he felt 
that the veteran's degenerative changes in the knees were 
directly related to the injuries he sustained in service.   
He reiterated that by history, his military injury 
doubtlessly contributed to the degenerative process.  

II.  Analysis

With respect to the claim for service connection for 
disability of the knees, the file shows adequate VA 
compliance with the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which are manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 ; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran had active duty in the Navy from 1967 to 1970, 
including sea duty and service in Vietnam.  His service 
medical records do show some problems with both knees during 
the early part of his service, including ligament laxity and 
some abnormality on X-rays.  When he was last seen for his 
knees in service, it was noted that the problem was not 
resolved.  On the other hand, there is no later medical 
evidence of knee problems during service or for many years 
thereafter.  Medical records since 1998 show the veteran had 
arthritis of both knees, and in 2001 he had surgical 
replacement of both knees because of the arthritis.  His 
treating private doctor, Dr. Thomas, has repeatedly opined 
that the veteran's current bilateral knee disorder is related 
to his service experience.  A VA examiner has given a 
contrary medical opinion.

After review of all the evidence, the Board finds it is about 
evenly divided on the question of whether the veteran's 
current bilateral knee disorder began in service.  Under such 
circumstances, the veteran is given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  Thus the Board finds that he has a 
current bilateral knee disorder which began in service.  A 
bilateral knee disorder was incurred in service, warranting 
service connection. 


ORDER

Service connection for a bilateral knee disability is 
granted.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



